Title: From Thomas Jefferson to James Walker, 24 March 1806
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Washington Mar. 24. 1806.
                        
                        Your letter of the 7th. was not recieved here till the 11th. & I had the day before sent off your monthly
                            remittance of 100. D. I cannot therefore make up the sum you desired till the next remittance which will leave this place
                            this day fortnight. you shall then recieve 200. D.
                        I communicated your proposition of a new machine for cleaning wheat to a very intelligent miller in this
                            neighborhood long in that business, and who thinks of leasing my mill when ready. he thinks he knows the machine, which
                            has been tried many years ago, & is laid aside, as not equal to the rolling screen. as my mill is to be rented, it is
                            better I should adhere to common forms, as new ones might deter a tenant from taking the mill, if they happened not to
                            strike his fancy. I have therefore sent for 30. yards of woven wire, to a person at Baltimore supposed to be the best
                            manufacturer of that article known.   the 6. feet millstones will, I expect, be ready to leave Alexandria early in April.
                            Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    